16-3067-cv
Donnay USA Ltd. v. Donnay Int’l S.A.

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 24th day of August, two thousand seventeen.

PRESENT: PIERRE N. LEVAL,
         REENA RAGGI,
         RAYMOND J. LOHIER, JR.,
                                                  Circuit Judges.

DONNAY USA LTD.,
                                              Plaintiff-Appellant,

                    v.                                               No. 16-3067-cv

DONNAY INTERNATIONAL S.A., INTERNATIONAL
BRAND MANAGEMENT LIMITED, BRANDS HOLDINGS
LIMITED,
                           Defendants-Appellees.


APPEARING FOR APPELLANT:                    PAUL W. SIEGERT, Esq., New York,
                                            New York (Jerry Choe, Esq., Jericho,
                                            New York, on the brief).

APPEARING FOR APPELLEES:                    ROBERT W. SACOFF, Pattishall, McAuliffe,
                                            Newbury, Hilliard & Geraldson LLP, Chicago,
                                            Illinois.




                                              1
       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Joan M. Azrack, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on September 1, 2016, is AFFIRMED.

       Plaintiff Donnay USA Limited (“Donnay USA”) sued Donnay International S.A.,

International Brand Management Limited, and Brands Holdings Limited (collectively,

“defendants”), for business disparagement, tortious interference with prospective

advantage, tortious interference with existing contracts, and tortious destruction of

goodwill. It further sought a declaratory judgment that the parties’ original trademark

licensing agreement (the “Agreement”) remains effective and that a subsequent 2012

amendment (the “Amendment”) was terminated.              Donnay USA now appeals the

dismissal of its complaint based on forum selection clauses providing for disputes under

the Agreement and the Amendment to be adjudicated in the courts of England and

Wales.1

       As the district court recognized, Atlantic Marine Construction Co. v. United States

District Court for the Western District of Texas, 134 S. Ct. 568, 581 (2013), clarifies that

forum non conveniens is the proper mechanism for enforcing a forum selection clause at

the motion to dismiss stage. This circuit has yet to decide whether the interpretation and

application of a forum selection clause is reviewed for abuse of discretion, as is typical of

forum non conveniens dismissals, or de novo, as is typical of forum selection clause

1
  Because the district court held these forum selection clauses valid and enforceable, it
declined to reach the merits of defendants’ alternative res judicata argument. Thus, that
issue is not before us.

                                             2
dismissals. See Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014). We need

not resolve that question here because we identify no error under either standard. In

conducting our review, we assume the parties’ familiarity with the facts and procedural

history of this case, which we reference only as necessary to explain our decision to

affirm.

1.        Forum Selection Clauses and Forum Non Conveniens

          “When the parties have agreed to a valid forum-selection clause, a district court

should ordinarily transfer the case to the forum specified in that clause.” Atlantic Marine

Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 134 S. Ct. at 581. Determining

whether to dismiss a claim based on a forum selection clause involves a four-part

analysis. At the first three steps, a court asks (1) whether the clause was reasonably

communicated to the party resisting enforcement; (2) whether the clause is mandatory,

i.e., whether the parties are required to bring any dispute to the designated forum; and

(3) whether the claims and parties involved in the suit are subject to the forum selection

clause.     If the answer to all three questions is yes, the clause is “presumptively

enforceable.” Phillips v. Audio Active Ltd., 494 F.3d 378, 383 (2d Cir. 2007). At the

final step, a court asks (4) whether the resisting party has rebutted that presumption by

making “a sufficiently strong showing that ‘enforcement would be unreasonable or

unjust, or that the clause was invalid for such reasons as fraud or overreaching.’” Id. at

383–84 (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972)).

          The forum selection clause in the Agreement reads as follows:




                                              3
       This Agreement shall be governed by and construed in accordance with the
       laws of England and Wales and the parties for this purpose hereby submit
       to the exclusive jurisdiction of the courts of England and Wales.

App’x 87. Similarly, the Amendment provides:

       This deed and any dispute or claim arising out of or in connection with it or
       its subject matter or formation (including non-contractual disputes or
       claims) shall be governed by and construed in accordance with the laws of
       England and Wales and the parties for this purpose hereby submit to the
       exclusive jurisdiction of the courts of England and Wales.

Supp. App’x 5. The district court determined that these clauses were both reasonably

communicated to the parties and mandatory, and there is no dispute that the parties to this

action were parties to the agreement and, therefore, governed by it. This satisfies the first

three steps of the inquiry, and Donnay USA does not contend otherwise.2 Rather, its

arguments center on step four of the inquiry.

       Donnay USA first argues that the district court erred in concluding that

defendants’ termination of the Agreement and Amendment was proper. The district court

did not so conclude. Rather, Donnay USA attempted to invalidate the Amendment below

by arguing it was the product of economic duress insofar as defendants threatened

otherwise to terminate the Agreement. It was in that context that the district court

concluded that “defendants had the right to terminate the license under the original

agreement.” App’x 15. This conclusion was legally significant because under general

2
  Insofar as Donnay USA argues for the first time in its reply brief that its claims are not
within the scope of the forum selection clauses, that issue is not properly before us. See
McCarthy v. S.E.C., 406 F.3d 179, 186 (2d Cir. 2005) (holding arguments raised “only in
. . . [a] reply brief[] are not properly before an appellate court even when the same
arguments were raised in the trial court”). Accordingly, we consider any such challenge
to the third step of the inquiry forfeited.


                                             4
contract principles,3 a party cannot void a contract based on the counter-party’s “threat to

exercise a legal right . . . .” See Interpharm, Inc. v. Wells Fargo Bank, Nat’l Ass’n, 655
F.3d 136, 142–43 (2d Cir. 2011).

       In maintaining contract termination was impermissible, Donnay USA cites several

purportedly ambiguous Agreement provisions, contending that if the Agreement is

construed against the drafters, defendants lack the right to terminate. Like the district

court, we conclude that the Agreement’s explicit terms permitting termination upon

notice to plaintiff defeat this argument. A separate Agreement provision automatically

converting the license from exclusive to nonexclusive in the event of a legal dispute

warrants no different conclusion. That provision operates automatically; termination

requires notice.

       To the extent Donnay USA urges more general contract ambiguity, it

misunderstands the question before this court. Issues beyond the enforceability of the

forum selection clauses—such as whether the Agreement or the Amendment is otherwise

ambiguous—are questions for the courts of the agreed-upon forum.


3
  As the parties did not brief British law before the district court, any argument based on
such law is forfeited on appeal. See Mhany Mgmt. v. Cty. of Nassau, 819 F.3d 581, 615
(2d Cir. 2016) (reiterating “well-established general rule that an appellate court will not
consider an issue raised for the first time on appeal,” and will not exercise discretion to
entertain argument if it was “available to the parties below and they proffer no reason for
their failure to raise” it (internal quotation marks omitted)). Accordingly, like the district
court, we apply federal precedent and general contract law as necessary to interpret the
meaning and scope of the forum selection clause. See, e.g., Phillips v. Audio Active Ltd.,
494 F.3d at 386 (applying “general contract law principles and federal precedent” to
interpret forum selection clause when parties did not construe clause under chosen
jurisdiction’s law in briefs). Moreover, federal law governs the step four determination.
See id. at 384.

                                              5
       Plaintiff’s remaining challenges as to the forum selection clauses relate to the

convenience and justness of their enforcement. The presumption in favor of a forum

selection clause’s enforcement can be overcome if “(1) its incorporation was the result of

fraud or overreaching; (2) the law to be applied in the selected forum is fundamentally

unfair; (3) enforcement contravenes a strong public policy of the forum in which suit is

brought; or (4) trial in the selected forum will be so difficult and inconvenient that the

plaintiff effectively will be deprived of his day in court.” Martinez v. Bloomberg LP, 740
F.3d at 228 (internal quotation marks omitted).        These exceptions are “interpreted

narrowly.” S.K.I. Beer Corp. v. Baltika Brewery, 612 F.3d 705, 711 (2d Cir. 2010).

       Donnay USA’s arguments focus on the fourth exception and effectively contend

that because all of its witnesses and evidence are located in the United States, bringing

this action in England imposes an unjust inconvenience that renders enforcement

unreasonable.    The inconveniences of litigating abroad, however, were reasonably

foreseeable when Donnay USA entered into these agreements with a Belgian company

and two companies chartered under the laws of England and Wales. See Phillips v. Audio

Active Ltd., 494 F.3d at 393 (deeming enforcement of forum selection clause reasonable

because “[plaintiff] has not declared any of his claimed hardships are other than the

obvious concomitants of litigation abroad or were not foreseeable when he agreed to

litigate in England” (citation omitted)).    Donnay USA’s argument that defendants’

conduct and the resultant damage were unforeseeable is misplaced. As the Supreme

Court has explained, where—as here—“it can be said with reasonable assurance that at

the time they entered the contract, the parties to a freely negotiated private international


                                             6
commercial agreement contemplated the claimed inconvenience, it is difficult to see why

any such claim of inconvenience should be heard to render the forum clause

unenforceable.” M/S Bremen v. Zapata Off-Shore Co., 407 U.S. at 16. The list of United

States witnesses Donnay USA now proffers was not before the district court and,

therefore, cannot be considered on appeal. See Keepers, Inc. v. City of Milford, 807 F.3d
24, 29 n.14 (2d Cir. 2015) (limiting appellate review “to ‘the original papers and exhibits

filed in the district court’” (quoting Fed. R. App. P. 10(a)(1))). Even if that evidence

could be considered, however, it would warrant no different result in view of the clear

language of the agreements, which were freely negotiated by sophisticated corporate

entities.

       Donnay USA’s argument that the forum selection clause functionally deprives it

of its day in court is similarly unavailing. Specifically, Donnay USA provides no support

for its assertions that a British court will not be able to subpoena all necessary witnesses

and that it does not have the means to litigate abroad. “Unsupported statements such as

these do not meet the heavy burden of proof required to set aside a forum-selection clause

on the ground of inconvenience.” Effron v. Sun Line Cruises, Inc., 67 F.3d 7, 11 (2d Cir.

1995) (internal quotation marks omitted); see also id. (“Although appellee would prefer

the relative comfort of a court in New York or Florida, she agreed to have her claim

adjudicated in Greece. This agreement should not be negated unilaterally by plaintiff’s

conclusory assertions that she cannot afford to travel to Greece, that she would be afraid

to stay at a strange city, that she does not know any Greek lawyers, etc.”). Further, even

if litigation in England and Wales would be burdensome for Donnay USA, there is no


                                             7
support for a conclusion that it is impossible. See Phillips v. Audio Active Ltd., 494 F.3d

at 393; see also S.K.I. Beer Corp. v. Baltika Brewery, 612 F.3d at 712 (reasoning

“speculation” as to availability of legal remedies and protection of rights in foreign forum

was inadequate to defeat presumption of enforceability of forum selection clauses).

Accordingly, plaintiff has not carried its “heavy burden” to rebut the presumption in

favor of the forum selection clauses’ enforcement, and we affirm the district court’s

ruling to that effect. New Moon Shipping Co. v. MAN B & W Diesel AG, 121 F.3d 24, 32

(2d Cir. 1997).4

2.     Judicial Estoppel

       Like the district court, we conclude that judicial estoppel is inapplicable here and,

thus, cannot bar defendants from seeking enforcement of the forum selection clauses.

The prior action was dismissed for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6).5 The issue of a forum selection clause was never raised, let alone decided, in

that action, which precludes application of judicial estoppel here. See In re Adelphia

4
  Donnay USA faults the district court for denying its request for an evidentiary hearing
to determine the correct interpretation of the forum selection clauses and to establish
whether the forum selection clauses would effectively deny Donnay USA its day in court.
Where, as here, a plaintiff adduces no evidence that places any material fact in dispute, it
is within a district court’s discretion to rely on pleadings and affidavits in resolving a
motion to dismiss based on a forum selection clause. See Martinez v. Bloomberg LP, 740
F.3d at 216–17; see also TradeComet.com LLC v. Google, Inc., 435 F. App’x 31, 33–34
(2d Cir. 2011) (concluding evidentiary hearing unnecessary to determine enforceability
of forum selection clause where plaintiff did not submit evidence controverting
acceptance of relevant contract).
5
 Plaintiff argues that, because the defendants did not raise their forum selection clause
defense along with their successful Rule 12(b)(6) motion in a previous litigation, the
defendants have forfeited the defense in this case. There is no support for such a
contention.

                                             8
Recovery Tr., 634 F.3d 678, 696 (2d Cir. 2011) (holding judicial estoppel applicable if

party took contrary position in earlier proceeding that was accepted by court); Simon v.

Safelite Glass Corp., 128 F.3d 68, 72 (2d Cir. 1997) (“By adopting a rule that requires

acceptance by the earlier tribunal of the litigant’s statements, this court limits the doctrine

of judicial estoppel to situations where the risk of inconsistent results with its impact on

judicial integrity is certain.”).

3.     Conclusion

       We have considered Donnay USA’s remaining arguments and conclude that they

are without merit. Accordingly, the district court’s September 1, 2016 judgment is

AFFIRMED.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                              9